Exhibit 10(rrr)

REAL ESTATE LEASE WAIVER AGREEMENT

WAIVER AGREEMENT, dated as of February 27, 2006, by and between 4101 AUSTIN
BOULEVARD CORP. (“Landlord”) and FRUCTIBAIL INVEST (“Tenant”).

Reference is made to the Real Estate Lease (the “Real Estate Lease”), of even
date herewith, by and between Landlord, as landlord, and Tenant, as tenant, and
to the Real Estate Sublease (the “Real Estate Sublease”) of even date herewith,
by and between Tenant, as sublandlord, and The Bank of New York, as subtenant
(“Subtenant”). Landlord and Tenant hereby agree as follows:

1. Tenant Waivers. So long as (a) no Sublandlord Termination Event shall have
occurred under Section 16.1(B) of the Real Estate Sublease and (b) Landlord
shall not be in default of its obligation to pay the Early Termination Amount to
Tenant when due (subject to applicable grace periods) under the Real Estate
Lease, Tenant hereby agrees to:

(1) waive all rights to make Alterations to the Premises pursuant to Article 3
of the Real Estate Lease;

(2) waive all provisions of Section 4.2 of the Real Estate Lease;

(3) waive the application of the Rules and Regulations to the Premises;

(4) waive all provisions of Article 14 of the Real Estate Lease; and

(5) waive all of Tenant’s rights under Article 10 and Article 11 of the Real
Estate Lease (other than its right to terminate the Real Estate Lease pursuant
to Section 10.2, Section 10.3(B) and Section 11.1 of the Real Estate Lease).

2. Landlord Agreements. So long as the Real Estate Sublease shall remain in
effect and the Subtenant named therein shall be the Bank of New York, Landlord
hereby agrees (i) (a) to waive the application of the Rules and Regulations to
the Premises and (b) to waive all provisions of Section 9.1 and Section 9.3 of
the Real Estate Lease, and (ii) that Subtenant shall have the right to make
Alterations to the Premises without conditions (except as set forth in Article 6
of the Real Estate Lease) and without Landlord’s or any Third Party’s consent,
such Alterations to be made consistent with the practices of Subtenant.

3. Further Agreements. If (a) a Sublandlord Termination Event shall have
occurred under Section 16.1(B) of the Real Estate Sublease or (b) Landlord shall
be in default of its obligation to pay the Early Termination Amount to Tenant
when due (subject to applicable grace periods) under the Real Estate Lease,
Tenant shall have the right, but not the obligation, under Article 10 of the
Real Estate Lease to cause the Premises to be restored. So long as (a) no
Sublandlord Termination Event shall have occurred under Section 16.1(B) of Real
Estate Sublease and (b) Landlord shall not be in default of its obligation to
pay the Early Termination Amount to Tenant when due (subject to applicable grace
periods) under the Real Estate Lease, Tenant shall not have the right to
mortgage Tenant’s leasehold estate in the Premises.

4. Casualty or Condemnation Proceeds. In the event that Tenant receives any
money with respect to the subject matter of Article 10 or Article 11 of the Real
Estate Lease, such amount will be credited against any Early Termination Amount
then due and payable and any excess will

 

Real Estate Lease Waiver

   1



--------------------------------------------------------------------------------

be promptly reimbursed by Tenant to Landlord. Landlord and Tenant each shall be
entitled to rely upon the agreements set forth herein.

5. Governing Law. This Waiver Agreement shall be governed by and construed in
accordance with the law of the State of New York, including, without limitation,
the laws applicable to commercial leases in New York.

6. Entire Agreement. This Waiver Agreement constitutes a Transaction Document
(as defined in the Real Estate Lease) and, together with the Transaction
Documents, contain the entire agreement between the parties and supersedes all
prior understandings, if any, with respect thereto. This Waiver Agreement shall
not be modified, changed, or supplemented, except by a written instrument
executed by both parties.

7. No Contest. Neither Landlord, Tenant nor their Affiliates shall directly or
indirectly contest the validity of this Waiver Agreement.

 

Real Estate Lease Waiver

   2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have respectively executed this Real
Estate Lease Waiver Agreement as of the day and year first written above.

 

4101 AUSTIN BOULEVARD CORP.

By:

 

/s/ Stephen G. Petrula

 

Name: Stephen G. Petrula

 

Title: President

 

 

FRUCTIBAIL INVEST

By:

 

/s/ Fabrice Croppi        /s/ Imed Ben Romdhane

 

Name: Fabrice Croppi        Imed Ben Romdhane

 

Title: Co-Heads of Financial Engineering

 

Real Estate Lease Waiver

   3